Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Line 3 of the IDS filed 7/20/2020 had an error. US 505318 should have been US 5053189.  US 5053189 has been considered by the examiner. 
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10/279,106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-33 and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 21, the prior art of record fails to teach, disclose or render obvious “a retention frame…wherein the retention frame includes a retention wall extending upwardly from the frame base on both of the first side and the second side of the frame basae…wherein at least a portion of the retention frame extends inwardly from the frame perimeter to contact and retain the user-wearable pump on the retention frame when the user-wearable pump is disposed on the frame base, and wherein the button is accessible when the user-wearable pump is retained in the retention frame adjacent the frame perimeter through an opening disposed adjacent one of the first end or the second end of the frame base” in addition to other limitations.	Regarding claim 33, the prior art of record fails to teach, disclose or render obvious “a retention frame…a first retention wall extending upwardly from the frame base on the first side of the frame base; and a second retention wall extending upwardly from the frame base on the second side of the frame . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRANDY S LEE/Primary Examiner, Art Unit 3783